Citation Nr: 0118594	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Propriety of reduction from 100 percent to 20 percent for 
residuals of prostate cancer, effective September 1, 2000.


REPRESENTATION

Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The record reflects that the appellant had active military 
service from July 1942 to December 1945, January 1947 to 
April 1947, August 1947 to April 1958, June 1958 to October 
1959, January 1963 to April 1963, and January 1968 to 
September 1969.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which reduced his rating for 
residuals of prostate cancer from 100 percent to 20 percent, 
effective September 1, 2000, while granting a total rating 
based on individual unemployability due to service-connected 
disabilities from September 1, 2000.  

The appellant contends that the reduction of the 100 percent 
rating for his residuals of prostate cancer to 20 percent was 
improper, given the nature and severity of those residuals.  
He indicated in his July 2000 Notice of Disagreement and 
December 2000 substantive appeal (VA Form 9) that he 
experiences the urgency to void 15 to 16 times a day and 
awakens to void five to six times a night.  

Review of the claims file indicates that the appellant 
underwent a VA genitourinary examination on February 24, 
2000, for the purpose of evaluating his residuals of prostate 
cancer.  The reduction effectuated by the June 2000 rating 
decision was based in part on the February 24, 2000, VA 
examination report, which, however, the Board is unable find 
in the claims file.  Additionally, the Board notes that 
appellant's treating VA physician indicated in an April 2000 
medical statement that the appellant was still under 
observation, with some uncertainty as to his ultimate 
outcome, until the two year mark (May 12, 2001), and that 
until that time he was still considered to be a VA patient.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  

Accordingly, the claim is remanded for the following actions:

1.  The RO should obtain the February 24, 2000, 
VA examination report and associate it with the 
claims file.  

2.  Should the RO determine that the 
appellant's current complaints, along with the 
April 2000 VA physician's statement indicate 
that another genitourinary examination is 
required for proper evaluation of the 
appellant's prostate cancer residuals, then he 
should be afforded such examination.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current residuals of 
prostate cancer.  Complete rationale should be 
provided for all conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREESNTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


